Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 Group I, claim(s) 1-8, drawn to a process for the preparation of an article
Group II, claim(s) 9-10, drawn to dental implant.
 Group III, claim(s) 11-13, drawn to a powder injection molding apparatus.
 Group IV, claim(s) 14, drawn to a dental article.
Group I & II lack unity of invention because even though the inventions of these groups require the technical features of the process according to claim 1,
A process
a) providing a feedstock containing a powder of a ceramic, a metal or a metal alloy dispersed in a binder,
b) heating the feedstock
c) injecting the heated feedstock into a mold cavity of a mold, where it cools and hardens to the configuration of the mold cavity, 
wherein step c) is carried out under the application of vibrational energy onto the feedstock.
These technical features are not a special technical feature as it does not make a contribution over the prior art in view of Wakade et al. (US-2015/0,171,717, hereinafter Wakade)
(Abstract) teaches that the method includes using metal injection molding to mix a magnetic material with a binder into a common feedstock and injection mold the feedstock into a predetermined magnet shape. 
(Claim 13) teaches further comprising heating said feedstock during said injection molding.
(Claim 18) teaches conveying said feedstock to a mold is by metal injection molding.
([0017]) teaches that in one particular embodiment, the vibrations may be introduced into the feedstock-filled mold via speaker, transducer or the like. More particularly, the application of vibrations (whether acoustic, ultrasonic or the like) to the shaped magnet within the mold may be done to varying degrees.
Group I & III lack unity of invention because even though the inventions of these groups require the technical features of an injection molding unit, feedstock material, a mold, vibrational energy, these technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wakade et al. (US-2015/0,171,717, hereinafter Wakade).
injection molding unit (Abstract), feedstock material (Claim 13), a mold (Claim 18), vibrational energy, ([0017])
Group I & Group IV lack unity of invention because the groups do not share the same or corresponding technical feature.
Group II & Group III lack unity of invention because the groups do not share the same or corresponding technical feature.
Group II & IV lack unity of invention because even though the inventions of these groups require the technical feature of a dental implant / dental article, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  Gschwinder et al. (DE-10 2010/013,544, hereinafter Gschwinder) 
([0072]) teaches depicted in Fig. 2 is illustrated a device 110 for producing a product, for example a dental blank. 
Group III & Group IV lack unity of invention because even though the inventions of these groups require the technical feature of a powder injection molding apparatus according to claim 11, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wakade et al. (US-2015/0,171,717, hereinafter Wakade).
 A powder injection molding apparatus for carrying out the process according to claim 1 comprising 
A) an injection unit containing a heatable barrel, 
a nozzle and 
conveying means arranged in the barrel for conveying feedstock in direction from a feed zone of the barrel towards the nozzle, and -4-New U.S. Patent Application 
B) a mold enclosing a mold cavity fluidically connected with the injection unit via a transfer channel, 
wherein the apparatus further comprises 
C) a vibrational energy generator and a transducer for transducing the vibrational energy received from the vibrational energy generator to the mold.
These technical features are not a special technical feature as it does not make a contribution over the prior art in view of Wakade et al. (US-2015/0,171,717, hereinafter Wakade)
([0019]) teaches that the injection molding apparatus 130 may comprise a heater 233, 333 which may be used to raise the temperature of the feedstock 120 as it is fed into a mold 234, 334 formed at a distal (i.e., outlet) end of injection molding machine 230, 330
& d.) ([0008]) teaches the present invention involves a method of making a permanent magnet by providing a magnetic material and a polymeric binder, combining them into a feedstock, conveying the feedstock to a mold that defines the shape of the finished part, applying a magnetic field to the feedstock in the mold in order to align at least a portion of the magnetic material and then sintering the shaped feedstock with the aligned magnetic materials. This can best be seen in (Fig. 3), which depicts a simplified embodiment of the present invention, with the injection molding machine comprising a nozzle, that is fluidically connected to the mold. 
([0019]) teaches a magnetic powder precursor in the form of a blended or mixed feedstock 120 is placed in a hopper 231, 331 or other suitable receptacle and fed by a screw 232, 332 into a linear cavity along the screw's axial dimension
([0017]) teaches that one particular embodiment, the vibrations may be introduced into the feedstock-filled mold via speaker, transducer or the like. More particularly, the application of vibrations (whether acoustic, ultrasonic or the like) 
If applicant elects Group I drawn to (claims 1-8), applicant must make a secondary election. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Wherein the mold is subjected to vibration at a frequency corresponding to the resonant frequency of the mold.
Wherein the mold is subjected to vibration at a frequency above 10 kHz.
Wherein the mold is subjected to ultrasonic vibration
Group 1a & Group 2a lack unity of invention because the groups do not share the same or corresponding technical feature. Highlighting, that the resonant frequency of a mold is not necessarily a frequency above 10 kHz.
Group 1a & Group 3a lack unity of invention because the groups do not share the same or corresponding technical feature. Highlighting, that the resonant frequency of a mold is not necessarily in the ultrasonic frequency or an ultrasonic vibration.
Group 2a & Group 3a lack unity of invention because the groups do not share the same or corresponding technical feature. Highlighting, that ultrasonic vibrations are found at a frequency above 20 kHz (Health Belgium, ¶1). As such a frequency of 11 kHz would satisfy one but not the other. These two limitations are mutually exclusive. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 5-10. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

A telephone call was made to Tiffany Adigwe (703-836-6400) on 1-25-2021 to request an oral election to the above restriction requirement, but did not result in an election being made.Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.                                                                   ConclusionThe prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gschwinder et al. (DE-10 2010/013,544 hereinafter Gschwinder) – teaches in the (Abstract) a method for producing a product by primary molding (injection molding, pressing) from liquid, pulpy, paste-like, powdery, granular and / or solid material and / or its compositional states by means of a mold is characterized in that a through activation, and / or 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715